SUMMARY ORDER
Petitioner Hui Chen, a native and citizen of China, seeks review of a March 24, 2005 order of the BIA denying Chen’s motion to reopen. In re Hui Chen, No. A 70 699 545 (B.I.A. March 24, 2005). In a previous decision, the BIA affirmed an Immigration Judge’s (“IJ”) determination that Chen did not merit asylum and withholding of removal relief. In re Hui Chen, No. A 70 699 545 (B.I.A. January 9, 2003), affg No. A 70 699 545 (Immig. Ct. N.Y. City August 29, 2000). We assume the parties’ familiarity with the facts and procedural history of this case.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA 413 F.3d 232, 233 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conelusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Id. at 233-34.
Chen concedes that her motion to reopen was untimely. She challenges only the BIA’s failure to reopen her case sue sponte. However, this Court lacks jurisdiction to review a decision of the BIA not to reopen a case sua sponte under 8 C.F.R. § 1003.2(a), because such a decision is “entirely discretionary.” Azmond Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for *32oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).